Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statements of 14 May 2019 and 16 October 2020; WO 2016173528 cited in the information disclosure statement of 31 August 2020 and the Japanese patent documents and WO 2013/189835 cited in the information disclosure statements of 16 October 2020 have all been consisted with respect to the provided English abstracts.
	The office action from the Chinese Patent Office cited in the information disclosure statements of 16 October 2020 has been consisted with respect to the provided English translation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 23 teaches that the ceramic has a silver coating layer adhered to one side of the ceramic, a transition layer coated on the silver layer and the transition layer is coated with a copper or solder layer. The claim does not define the composition of the transition layer and thus the transition layer is generic and/or reads on a layer where the composition that is a transition between the silver and the copper or solder layer, which means it is a mixture or alloy of silver and copper or silver and the solder. Paragraph [0029] teaches that the ceramic has a silver coating layer adhered to one side of the ceramic, a transition layer coated on the silver layer and the transition layer is coated with a copper or solder layer, where the transition layer is composed of titanium or nickel. The taught titanium and nickel layer does not support the claimed mixture or alloy of silver and copper or silver and the solder and these two species are not a representative number of compositions for a transition layer to support the claimed generic transition layer. Therefore the claimed transition layer is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite as to the composition of the transition layer. It is unclear if the layer is that which transitions between the silver layer and the copper or solder layer and thus is a mixture or alloy of silver and copper or silver and the solder or if “transition layer” has a different meanings, which is not set forth in the specification or the art, and thus is composed of another material. It is noted that the specification only teaches a titanium or nickel transition layer. 
Claims 23-26 are broader in scope than claim 12 since the claims are directed to articles comprising layers and a heat dissipating plate attached to the light-emitting ceramic. Thus these claims are not limited to the ceramic itself.  Therefore these claims are indefinite as being improperly dependent.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
These claims are broader in scope than claim 12 since the claims are directed to articles comprising layers and a heat dissipating plate attached to the light-emitting ceramic. Therefore these claims do not limit or define the ceramic itself. 
Applicant may cancel the claims, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Allowable Subject Matter
Claims 12-22 and 27-31 are allowable.
Claims 23-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 4th paragraph, set forth in this Office action.
There is no teaching or suggestion in the cited art of record of a luminescent ceramic where the matrix is a lanthanide doped YAG and the ceramic comprises fluorescent lanthanide doped YAG particles having a size of 10-20 microns and scattering particles having a size of 20-50 nm, where both types of particles are dispersed in the matrix and the grain size of the matrix is smaller than the particles size of the fluorescent lanthanide doped YAG particles. 
The closet art of record is WO 2016/173528 which teaches a luminescent ceramic where the matrix is a lanthanide doped YAG and the ceramic comprises fluorescent lanthanide doped YAG particles having a size of 10-20 microns, where the particles are dispersed in the matrix and the grain size of the matrix is smaller than the particles size of the fluorescent lanthanide doped YAG particles. There is no teaching or suggestion in this reference to include scattering particles of a size of 20-50 nm in the taught ceramic. While the cited US patents teach adding 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/11/21